ACCEPTED
                                                                                       14-14-00481-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  7/8/2015 11:14:13 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                                No. 14-14-00481-CV

________________________________________________________________________
                                                          FILED IN
                                                             14th COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                IN THE FOURTEENTH COURT OF                   7/8/2015 11:14:13 AM
                                                         APPEALS
                                                             CHRISTOPHER A. PRINE
                               HOUSTON, TEXAS                         Clerk

________________________________________________________________________

                             LUCIDALIA CHAVEZ,

                                                                 Appellant,
                                         V.

                               WALTER CHAVEZ

                                                                  Appellee.

________________________________________________________________________

     APPELLEE’S EMERGENCY VERIFIED MOTION TO ABATE AND
 REMAND TO MAKE FINDINGS OF FACT AND CONLCUSIONS OF LAW
________________________________________________________________________


     TO THE HONORABLE JUSTICES OF THE COURT:

           Appellee files this Emergency Motion to Abate and Remand to Make

     Findings of Fact and Conclusions of Law. In support of this motion,

     Appellee shows the following:
                           I.
           MOTION TO ABATE AND REMAND TO MAKE
         FINDINGS OF FACT AND CONCLUSIONS OF LAW
      Appellee filed his first Motion to Abate and Remand on March 12,

2015 on the ground that, although timely requested, the trial court did not

file findings of facts and conclusions of law. (Exhibit A.) The Court

granted that motion on March 24, 2015 and ordered the trial court to “file

findings of fact and conclusions of law on or before April 13, 2015.”

(Exhibit B.) The Court further ordered that the trial court clerk file “findings

of fact and conclusions of law . . . in a supplemental clerk’s record to be

filed with [the Court of Appeals] on or before May 8, 2015.” Id.

      The trial court did not file the findings on or before April 13, 2015 as

ordered. (See Supplemental Clerk’s Record filed on June 2, 2015). Nor did

the trial court clerk file a supplemental record on or before May 8, 2015.

(See File.) The trial court clerk did nonetheless file a supplemental record

on June 2, 2105. Id. However, that supplemental record does not contain

findings of fact and conclusions of law and therefore does not comply with

the Court’s order. Id.

      In the meantime, on May 20, 2015, Appellant filed a Motion to

Reinstate (without stating any grounds). (Exhibit C.) The Court denied that

motion on the ground Appellee “had requested a status conference with the



                                       2
trial court, to be held on July 2, 2015, for the purpose of determining why

the court has not filed the findings and conclusions, and whether more time

is required.” (Exhibit D.)

      Regardless, and perhaps because the trial court clerk filed a

supplemental record on June 2, 2015, the Court reinstated this appeal sua

sponte on June 18, 2015 (prior to the time of the status conference).

      As opposed to reasserting his motion to abate, Appellee planned on

discussing the matter with Appellant at the July 2, 2015 status conference,

after learning the reason for the delay in filing the findings. However, on

June 30, 2015, Appellant’s counsel notified Appellee she had an emergency

hearing in Brazoria County on July 2, 2015 at 9:00 a.m. and asked for a reset

of the status conference. (Exhibit E.) Appellee agreed to reset the status

conference to July 16, 2015 to accommodate counsel’ schedule. (Exhibit F.)

      In addition, on July 6, 2015, the undersigned counsel received a call

from Mrs. Madeline Russell, Court Coordinator of the 309th District Court,

asking counsel to send an electronic courtesy copy of Appellee’s proposed

findings of fact and conclusions of law and informing him that Judge Dean

was working on the findings. Counsel complied with Mrs. Russell’s request.

      For the sake of judicial efficiency and to put the Court and the parties

in the best position to achieve a prompt resolution to this matter (e.g.,



                                       3
without the necessity of a mandamus proceeding, if possible), Appellee

respectfully MOVES that the Court again abate this appeal until one week

after the July 16, 2015 status conference and remand to the trial court to give

court an opportunity to remedy the situation.

                          II.
          REQUEST FOR EMERGENCY CONSIDERATION
      Because the Court reinstated this appeal on June 18, 2015 (even

though the clerk’s supplemental record did not comply with the Court’s

order) the deadlines for briefs arguably began running on that day. See Tex.

R. App. P. 38.6(a)(1). Therefore, Appellee respectfully requests that the

Court consider this Motion on an emergency basis.

      If it is the Court’s opinion that the deadlines for briefs did not begin

running on Jun 18, 2015, this request is withdrawn.

      WHEREFORE         PREMISES        CONSIDERED,         Appellee,    Walter

Chavez, PRAYS that the Court GRANT his Emergency Verified Motion to

Abate and Remand to Make Findings of Fact and Conclusions of Law.



                                                  Respectfully Submitted,

                                                  /s/ Robert A. Whitley
                                                  Robert A. Whitley
                                                  Bar No. 24056522
                                                  12621 Featherwood Dr.
                                                  Suite 282


                                       4
    Houston, Texas 77034
    Email: robert@whitlegal.com
    Phone: (281) 741-5225
    Fax: (281) 741-9549
    Attorney for Walter Chavez




5
                    CERTIFICATE OF CONFERENCE

       I hereby certify that on July 7, 2015, I contacted the office of Patricia

Billings. Mrs. Billings was not available, but I explained to the Legal Assistant

that I was filing this motion and asked whether Mrs. Billings would oppose it. The

Legal Assistant told me she would ask Mrs. Billings and get back to me. As of the

filing of this Motion, I have not heard back from Mrs. Billings or her Legal

assistant.

                                               /s/ Robert A. Whitley
                                               Robert A. Whitley




                       CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2015 a true and correct copy of the

foregoing Motion to Abate was served on the persons below by the method

indicated.

                                               /s/ Robert A. Whitley
                                               Robert A. Whitley

Patricia Garcia Billings
107 W. First St., Suite 201
Humble, Texas 77338
Tel. (281)540-1529
Fax. (281)540-1535
Counsel for Appellant
Via E-mail and Facsimile




                                     6
                                            VERIFICATION

STATE OF TEXAS                                   $
                                                 $
COUNTY OF HARRIS                                 $




       BEFORE ME, the undersigned authority, personally appeared Robert              A. Whitley, who

stated, upon oath, that the statements made    in the foregoing instrument   are   within his personal

knowledge and are true and correct.


                                               Ro    rt A. Whitley


       suBScRrFqD AND swoRN                  ro BEFORE ME "n tlulg 6,              zOts           , uv
?oh,"t I hlhrt\fn.

            ASHTON EIIZAEEIH WHITTEY
            Notory Public, Stote of lexos
              My Commission Expires            Notary Public, State of Te
                   Moy 22, Z0lg
                                No. 14-14-00481-CV

________________________________________________________________________

                 IN THE FOURTEENTH COURT OF APPEALS
                                HOUSTON, TEXAS
________________________________________________________________________

                              LUCIDALIA CHAVEZ,

                                                                   Appellant,
                                          V.

                                WALTER CHAVEZ

                                                                   Appellee.

________________________________________________________________________

  APPELLEE’S OPPOSED MOTION TO ABATE AND REMAND TO MAKE
 FINDINGS OF FACT AND CONLCUSIONS OF LAW AND ALTERNATIVE
  REQUEST FOR EXTENSION OF TIME TO FILE BRIEF ON THE MERITS
________________________________________________________________________


     TO THE HONORABLE JUSTICES OF THE COURT:

           Appellee files this Opposed Motion to Abate and Remand to Make

     Findings of Fact and Conclusions of Law and Alternative Motion for

     Extension of Time to File Brief on the Merits. In support of this motion,

     Appellee shows the following:




  Ex. A
                            II.
                 MOTION TO REMAND TO MAKE
          FINDINGS OF FACT AND CONCLUSIONS OF LAW
       Appellant (Petitioner below) timely filed a Request for Findings of

 Fact and Conclusions of Law and subsequently filed a timely Notice of Past

 Due Findings of Fact and Conclusions of Law. (CR 186-87, 191-92.) The

 trial court did not file the findings of fact and conclusions of law.

       If the trial court does not file findings of fact and conclusions of law,

 it is presumed harmful error unless the record affirmatively shows the

 appellant suffered no harm. Tenery v. Tenery , 932 S.W.2d 29, 30 (Tex.

 1996.) In a complicated case with disputes facts, the inference or harm

 cannot be overcome. Randall v. Jennings, 788 S.W.2d 981, 932 (Tex.

 App.—Houston [14th Dist.] 1990, no writ). This case is complicated and

 many of the facts bearing on the controlling issues are in dispute. See, e.g.,

 Appellant’s Brief: Issues Presented Nos. 1 and 2 (arguing the trial court

 abused its discretion in naming Appellee as the conservator with the right to

 designate the children’s primary residence and in purportedly awarding

 100% of the net community estate to Appellee).

       Generally, a court of appeals must not rule on an appeal when the trial

 court’s failure to act prevents the proper presentation of a case to the court of

 appeals and the trial court can correct its action. Tex. R. App. P. 44.4(a).



                                         2

Ex. A
 When this circumstance is present, the court of appeals must direct the trial

 court to correct the error. Id., 44.4(b). Under the circumstances presented

 here, a court of appeals should abate the appeal and remand the case to the

 trial court and direct the trial court make the findings of fact and conclusions

 of law. See Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 773 (Tex.

 1989).

          Here a record of the trial was made and filed with the Court of

 Appeals on October 10, 2014. See Court File. Therefore, the error is

 curable because the trial court has a record from which to render findings of

 fact and conclusions of law. 1

          Moreover, even though she opposes this motion, Appellant argues in

 her brief that abating the appeal and remanding the case to the trial court for

 findings of fact and conclusions of law is the appropriate remedy.

 (Appellant’s Brief, P. 24-25.) It is unclear why Appellant has now changed

 her position.

          Appellee respectfully MOVES that the Court of Appeals abate this

 appeal, remand the case to the trial court, and direct the trial court to make

 and file findings of fact and conclusions of law within thirty (30) days of the

 order thereon.
 1
   In addition, Appellee will file with the trial court the attached Proposed Findings of Fact and Conclusions
 of Law (subject to any modifications Appellee deems necessary before actually filing) within three days of
 the Court granting this motion. (Exhibit A.)


                                                       3

Ex. A
                            II.
                     ALTERNATIVE MOTION
              FOR EXTENTION OF TIME TO FILE BREIF
       Appellee’s Brief on the Merits is due on April 1, 2015. See Court

 File. While Appellee believes his motion to abate and remand the case to

 the trial court for findings of fact and conclusions of law should be granted,

 in the event the Court does not grant the motion, Appellee will need

 additional time for his brief because the Court’s ruling will bear on which

 issues Appellee will address and how he will address them.

       Therefore, in the even the Court denies Appellee’s Motion to Abate

 and Remand to the Trial Court for Findings of Fact and Conclusions of Law,

 and in the alternative, Appellee MOVES for a thirty (30) day extension of

 time for which to file his brief.

       WHEREFORE           PREMISES      CONSIDERED,        Appellee,     Walter

 Chavez, PRAYS that the Court GRANT his Motion to Abate and Remand to

 Make Findings of Fact and Conclusions of Law or, in the alternative

 GRANT his Motion for Extension of Time to File Brief on the Merits of

 thirty (30) days.



                                                  Respectfully Submitted,

                                                  /s/ Robert A. Whitley
                                                  Robert A. Whitley


                                        4

Ex. A
            Bar No. 24056522
            12621 Featherwood Dr.
            Suite 282
            Houston, Texas 77034
            Email: robert@whitlegal.com
            Phone: (281) 741-5225
            Fax: (281) 741-9549
            Attorney for Walter Chavez




        5

Ex. A
                     CERTIFICATE OF CONFERENCE

       I hereby certify that on or about March 12, 2015, Appellant’s Counsel

 Patricia Garcia Billings indicated in an e-mail that she opposes this motion.

                                                  /s/ Robert A. Whitley
                                                  Robert A. Whitley




                         CERTIFICATE OF SERVICE

       I hereby certify that on March 18, 2015 a true and correct copy of the

 foregoing Motion for Extension of Time was served on the persons below by

 the method indicated.

                                                  /s/ Robert A. Whitley
                                                  Robert A. Whitley




 Patricia Garcia Billings
 107 W. First St., Suite 201
 Humble, Texas 77338
 Tel. (281)540-1529
 Fax. (281)540-1535
 Counsel for Appellant
 Via Facsimile




                                       6

Ex. A
Motion Granted; Order filed March 24, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00481-CV
                                  ____________

                      LUCIDALIA CHAVEZ, Appellant

                                        V.

                        WALTER CHAVEZ, Appellee


                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-60726

                            ABATEMENT ORDER

      After a non-jury trial, appellant Lucidalia Chavez brings this appeal from a
final decree of divorce signed March 17, 2014. Appellant timely requested findings
of fact and conclusions of law and timely reminded the trial court when the
findings and conclusions were overdue. Our record does not contain the requested
findings and conclusions.

      On January 29, 2015, appellant filed a brief complaining of the trial court’s
failure to make and file findings of fact and conclusions of law. On March 18,



Ex. B
2015, appellee filed a motion to abate the appeal so that the trial court may make
and file findings of fact and conclusions of law. Appellee avers in the motion that
he cannot properly respond to appellant’s issues without the findings and
conclusions. Because the trial judge continues to serve on the district court, the
error in this case is remediable. See Tex. R. App. P. 44.4.

      We GRANT appellee’s motion, ABATE the appeal, and ORDER the trial
court to file findings of fact and conclusions of law on or before April 13, 2015.
Within ten days after the trial court has filed findings of fact and conclusions of
law, any party may file a request for specified additional or amended findings or
conclusions. The trial court shall file any additional or amended findings that are
appropriate within ten days after such a request is filed. The trial court’s findings
of fact and conclusions of law, and any additional and amended findings or
conclusions, shall be included in a supplemental clerk’s record to be filed with this
court on or before May 8, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental record ordered herein is filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. Appellant’s brief shall be due
thirty days after the appeal is reinstated.

                                    PER CURIAM




Ex. B
            CAUSE NUMBER 14-14-000481-CV

        IN THE FOURTEENTH COURT OF APPEALS
                  HOUSTON, TEXAS


                LUCIDALIA CHAVEZ,

                                            Appellant,
                          v.

                  WALTER CHAVEZ,

                                            Appellees.

           MOTION TO REINSTATE APPEAL


             PATRICIA GARCIA BILLINGS

              107 W. FIRST ST., SUITE 201

                HUMBLE, TEXAS 77338

                  TEL: (281) 540-1529

                  FAX: (281) 540-1535




Ex. C
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

       This Motion to Reinstate Appeal is brought by LUCIDALIA CHAVEZ, Petitioner,

through undersigned counsel, who shows in support:

       I. This Honorable Court granted Appellee's Motion to Abate and requested the trial

              court file Findings of Fact and Conclusions of Law by April 13, 2015.

       2. Further, the supplemental record was due by May 8, 2015 to include Findings    of

              Fact and Conclusions of Law and any additional and amended findings and

              conclusions.

       LUCIDALIA CHAVEZ requests that this Court enter its order reinstating LUCIDALIA

CHAVEZ's appeal.

                                           Respectfully submitted

                                           The Law Office of Patricia Billings
                                           107 W. First St. Suite 201
                                           Humble, Texas 77338
                                           Tel: (281) 540-1529
                                           Fax: (281) 540-1535




                                     '---- ,..1cia Garcia Billings
                                           State Bar No. 24071984
                                           patricia@lawyerbillings.com
                                           Attorney for LUCIDALIA CHAVEZ




Ex. C
                                                            Affidavit

          Patricia Garcia Billings, attorney for LUCIDALIA CHAVEZ, appeared in person before

me today and stated under oath that she is above the age of eighteen years and is fully competent

to make this affidavit; that she is the attorney for LUCIDALIA CHAVEZ in this case and, as

such, has authority to make this affidavit; that she has read the above Motion to Reinstate

Appeal; and that every statement contained in it is within her personal knowledge and is true and

correct.




                                               '------_..,'"'111ant


SIGNED under oath before me on _....';-M
                                       -'-,-::..,,t:....,:;;,,,_,,.,._. ...:'------'--,=Y-   _




                   Anthony Gallegos
              Notary Public, State of Texas
                My Convnlsson Expires
                                                             Norary'9," #r
                      April 4, 2019




                                                   Certificate of Service

          I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on May 20, 2015.




                                                         Pa · ia Garcia Billings
                                                  '------A
                                                         -:'.ttorney for LUCIDALIA CHAVEZ




 Ex. C
Motion Denied; Continuing Abatement Order filed June 2, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00481-CV
                                  ____________

                      LUCIDALIA CHAVEZ, Appellant

                                        V.

                        WALTER CHAVEZ, Appellee


                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-60726

                  CONTINUING ABATEMENT ORDER

      After a non-jury trial, appellant Lucidalia Chavez brings this appeal from a
final decree of divorce signed March 17, 2014. Appellant timely requested findings
of fact and conclusions of law and timely reminded the trial court when the
findings and conclusions were overdue. Our record does not contain the requested
findings and conclusions.

      On January 29, 2015, appellant filed a brief complaining of the trial court’s
failure to make and file findings of fact and conclusions of law. On March 18,



Ex. D
2015, appellee filed a motion to abate the appeal so that the trial court could make
and file findings of fact and conclusions of law. Appellee avers in the motion that
he cannot properly respond to appellant’s issues without the findings and
conclusions. Because the trial judge continues to serve on the district court, the
error in this case is remediable. See Tex. R. App. P. 44.4.

      On March 24, 2015, this court granted appellee’s motion, abated the appeal,
and ordered the trial court to file findings of fact and conclusions of law on or
before April 13, 2015. This court’s order also permitted any party to file a request
for specified additional or amended findings or conclusions within ten days of the
filing of the trial court’s findings of fact and conclusions of law. The trial court
was ordered to file any additional or amended findings that are appropriate within
ten days after such a request is filed. The trial court’s findings of fact and
conclusions of law, and any additional and amended findings or conclusions, were
ordered to be included in a supplemental clerk’s record to be filed with this court
on or before May 8, 2015.

      On May 20, 2015, appellant filed a motion to reinstate the case because the
findings of fact and conclusions of law had not been filed. Appellee filed a
response in which he opposed appellant’s motion, and notified this court that he
had requested a status conference with the trial court, to be held on July 2, 2015,
for the purpose of determining why the court has not filed the findings and
conclusions, and whether more time is required.

      We deny appellant’s motion to reinstate the appeal. The parties shall notify
this court of the status of the findings of fact and conclusions of law within one
week of the status conference with the trial court.

      The appeal will be reinstated on this court’s active docket when the




Ex. D
supplemental record ordered herein is filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. Appellant’s supplemental brief
shall be due thirty days after the appeal is reinstated.

                                    PER CURIAM




Ex. D
3E-JUN-?815 tE : E4     Fr^ om :   PRTRICIR BILLIT{GS     a8154A1535                      To: e8174L9549                        Fasezl"rL




       FAX                                                      THE    LAW   OFFtcE     oF
                                                                ParnrctA GaHcrA B rLLtNGs, pLLc
                                                        L07 W. First Street, Suite 201 Hurnbte Texas .77338
                                                         Phone; (2BL) 540 15Zg Fax: (ZB 1) 540 153 5
                                                                      patric ia@tawyerb   i   [[i n   gs,com

      To; Robert Whitley                                     From: Patricia Billings
      Fax: (281) 74L-9549                                    Re: Cause l4-74-ooo487-cv; L- chavez vs. w.
                                                             chavez; rn the l4th Court of Appeals Houston,
                                                             Texas,
                                                             Pages: 1_ including cover sheet
                                                             Date: June 30, 2015
                   ursent t ]                      Please Reply
                                                                  tX]                                    For Revi€w
                                                                                                                        t   I

      Dear Mr. Whitley:


      Tha.nk vou_tor your response  to our facsimile regarding the status conference set for July z, 2015
      in the 309rH. Please be advised that Mrs. Billingi rras in emergency temporary orders neaiirrg
      previously scheduled for July 2, 2015 at 9:00 a.m., in BrazoriJCounty tlrat
                                                                                   mornilg.

      our office will be notifying the court of the status of Mrs. Billings that morning. We apotogize for
      the inconvenience.


      Thank you for your tirne and attention in this matter.


      Sincerely,




                   ez
               Ito Patricia G. tsilf in
                   This fa;< fansmission and/or the documents accompanying it
                                                                                        may contain confidential
                   information belonging to the sender. lf you are not tnb inrenieo recipient, you
                                                                                                      are hereby
                   notified that any disclosure, copying, distriuution or the taking
                                                                                     of any action in retiance on
                   lhe contents of this intormaiibn-is strictry prohibited. "rf-you have received                        this
                   transmis-sion in error,.please notify this offi6e'immediately by
                                                                                    ielephone                  to arrange for
                   return of the documents,




         Ex. E
06/30/ 2015 11:05                                                                                                                                  P.001

                                 :$ * * * * * * * * * * * * * {c * * * * * * * {r {c *     {r   ****    {<   * * * {r * * *
                                 * *:*                        RX REPORT                                                   {r   *:$
                                 *   .*   *   {c   :tc   il(   ***********   {c {<   *********    {<   ****      {c   *   {c   **


JOB   NO.           MODE                  NO.                      DESTI NATI ON TEL/ I D                        START TIME          PAGE        RESTILT
   3840     RX             ECM            001                                                                  06130 11:04           001    0K             00'26
                                                                 28L5401535




            Ex. E
From:                                         Robert Whitley 
Sent:                                           Wednesday, July 01, 2015 11:18 AM
To:                                               'Paralegal'
Cc:                                               'Patricia Billings'; admin@lawyerbillings.com
Subject:                                     RE: Cause No: 14-14-000481-CV; L. Chavez vs. W. Chavez; Status Conference moved to 7/16/15
 
Thanks and confirmed for July 16, 2015 a 9:00 a.m. 
 
Robert A. Whitley
Blasingame Whitley, Attorneys at Law
12621 Featherwood Dr.
Suite 282
Houston, TX  77034
(281) 741-5225
(281) 741-9549 fax
 
CONFIDENTIALITY NOTICE: This E-mail (including attachments) is covered by the Electronic Communications Act, 18 U.S.C.
2210-2521, is confidential and may be legally privileged. This E-mail contains information that is private, confidential, or is
protected by the attorney-client work product doctrines, and is intended only for the use of the individual(s) named herein. If
you are not the intended recipient, be advised that unauthorized use, disclosure, copying, distribution, or the taking of any
action in reliance on this information is strictly prohibited. If you have received this E-mail in error, please immediately notify
the sender by replying to this E-mail, and delete the original message and any attachments. Thank you.
 
From: Paralegal [mailto:paralegal@lawyerbillings.com]
Sent: Wednesday, July 01, 2015 11:35 AM
To: robert@whitlegal.com
Cc: Patricia Billings; admin@lawyerbillings.com
Subject: Cause No: 14-14-000481-CV; L. Chavez vs. W. Chavez; Status Conference moved to 7/16/15
 
Dear Mr. Whitley:
 
I spoke with Sandy in the 309TH and the status conference set for tomorrow morning has been moved to July 16, 2015 at 9:00
a.m.
 
Additionally, Judge Dean was not going to be present tomorrow morning, so the status conference has not be moved anyway.
 
Thank you for your attention and consideration in this matter.
 
Best Regards,
 

Ana Jimenez
Paralegal
The Law Offices of Patricia G. Billings
107 West 1st Street, Suite 201
Humble, Texas 77338
Tel: 281-540-1529
Fax: 281-540-1535
 

             Ex. F
This communication is confidential and may be protected by the attorney-client, work product and/or other privileges. Any improper
use or dissemination of this e-mail without the consent of the originator is strictly prohibited. If you are not the above named
recipient and you have received this e-mail in error, you should not review the text of this message or otherwise disseminate,
distribute or copy this e-mail. Please immediately notify us of the error via a reply to this e-mail and then permanently delete this
message from your system. Although this e-mail is believed to be free of any virus or other defect, it is the responsibility of the
recipient to ensure that it is virus-free, and no responsibility is accepted by the sender or The Law Office of Patricia G. Billings for
any damage arising from its use.
 




             Ex. F